DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 3/5/2021.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10-13 are currently under examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (partially newly applied as necessitated by amendment).
Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  Applicants are kindly asked to review this guidance.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).
Claim 10 is directed toward a long-lasting moisturizing cosmetic formulation comprising 1 to 5% ucuuba (Virola surinamensis) butter as an active ingredient, based on the total weight of the formulation, wherein the concentration of myristic acid in the ucuuba butter is equal to or greater than 75.2% based on the weight of said butter, wherein pulp is removed from ucuuba prior to preparation of the ucuuba butter, and wherein the long-lasting moisturizing cosmetic formulation provides hydration for at least 8 hours.  Claim 11 is drawn to the long-lasting moisturizing cosmetic formulation according to claim 1, wherein the formulation further comprises one or more cosmetically acceptable adjuvants selected from the group consisting of aqua, vegetable oils, sodium salts, magnesium salts, cocamide MEA, perfumes, xanthan gum, cocamidopropyl betaine, citric acid, disodium EDTA, tetrasodium EDTA, DMDM hydantoin, BHT, TBHQ, methylchloroisothiazolinone, methylisothiazolinone, glycerin, isoamyl cocoate, cetearyl alcohol, glycol distearate, cyclopentasiloxane, phenoxyethanol, aluminum starch octenylsuccinate, glyceryl stearate, PEG-100 stearate, caprylic/capric triglyceride, ammonium acryloyldimethyltaurate/VP copolymer, acrylate polymers, polyglyceryl-3 caprylate, trilaureth-4 phosphate, polyglyceryl-2 sesquiisostearate, hexyl cinnamal, limonene, benzyl salicylate, butylphenyl methylpropional, hydroxycitronellal, citronellol, alpha-isomethyl ionone, coumarin, linalool, benzyl alcohol, citral, sodium, Astrocaryum vulgare palm fruit, Euterpe oleraceae  palm fruit, Astrocaryum vulgare, palm kernel. Astrocaryum murumuru seedate, babassu seedate, Bertholletia excelsa seedate, Carapa guianensis seedate, cocoa seedate, Fevillea trilobata seedate, Passiflora edulis seedate, Theobroma grandiflorum seedate, Zea mays starch, sucrose, sorbitol, decyl glucoside, lecithin, etidronic acid, alumina, and cosmetically acceptable dyes and pigments.  Claim 12 is drawn to the long-lasting moisturizing cosmetic 
These compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that the ucuuba (Virola surinamensis) butter that comprises the claimed compositions has characteristics that are different from the naturally occurring ucuuba (Virola surinamensis) butter found naturally in Virola surinamensis.  Regarding the instantly claimed formulation in claim 8, the form of a soap, butter or elixir does not result in a markedly different characteristic because the ucuuba (Virola surinamensis) butter can be used as a soap, is in the form of a butter and can be in the form of an elixir within the plant and already have the characteristic of being in a form suitable for topical application.  The presence of cosmetically acceptable adjuvants in the claimed composition does not result in a markedly different characteristic for the claimed composition because the ucuuba (Virola surinamensis) butter already comprises an adjuvant (oil in the nut) and thus have that same characteristic.  Furthermore, it is well-known, routine, and conventional in the art to combine an adjuvant with natural products to provide a topical formulation and to extract ingredients from plants to which merely provides a concentration of desired compounds.  There is no indication that the amounts of the ucuuba butter provide an effect that would not be seen naturally, and it appears that the amount of myristic acid in the butter is the amount found naturally.  Even if the butter were enhanced in myristic acid, there is no indication that the amounts of myristic acid as claimed imparts those or any other markedly different characteristics on a composition comprising myristic acid as claimed, particularly since it is well-known, routine, and conventional in the art to extract desired compounds found naturally in a plant to provide a higher concentration of desired compounds for enhanced activity.
This is a product claim and there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed 

Please note that the form of the cream and emulsion is not rejected under 101.

Response to Arguments
Claim Rejections - 35 USC § 101
Applicant argues that removing the pulp from the ucuuba butter provides the unexpected long-lasting moisturizing effect and because the pulp has been removed this modifies the ucuuba and amounts to a product that is "markedly different" and "significantly more" than a product of nature.  Applicant further argues that the increase in myristic acid concentration provides a sufficiently high myristic acid concentration to provide the unexpected high powered and long-lasting moisturizing effect of the claimed invention over natural ucuuba.  Applicant further argues that because the ucuuba has been modified to remove the pulp, the claimed formulation amounts to a product that is "markedly different" and "significantly more" than a product of nature.
This is not found persuasive because ucuuba butter contains myristic acid, which is what Applicant discloses provides the long-lasting moisturizing effect.  Removing the pulp does not provide anything markedly different because the removal of the pulp merely increases the concentration of myristic acid that is naturally found in the ucuuba itself and the myristic acid still has the same properties as it has naturally, in the ucuuba.  Applicant has not shown a difference between ucuuba butter and the instantly claimed ucuuba butter, so there is nothing showing that the claimed ucuuba butter is different from any other type of ucuuba butter. The only working examples show untreated skin vs. skin that has the ucuuba butter applied.  Therefore, the rejection is maintained for the reasons of record and for the reasons set forth above.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699